DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered. Claims 30-48 are pending. Claims 1-29 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 30-48 are allowed.
The following is an examiner’s statement of reasons for allowance: to rotate the drive output in a first direction until a first rotational position at which a torque signal measured by a torque sensor associated with the drive output exceeds a threshold, causing the motor to rotate the drive output in a second direction until a second rotational position at which the torque signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art Li et al. US 20130083175 A1 teaches moving the mechanical arm to focus the image capturing device on the object by aligning the center of the image area of the image capturing device with the central area of the object; calculating a total apparent displacement value of the object in the image area, and calculating a distance between the object and a camera lens of the image capturing device according to the first position, the second position of the mechanical arm and the total apparent displacement value of the object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CORTEZ M COOK/Examiner, Art Unit 2846